261 F.2d 766
Joseph O. JANOUSEK, Appellantv.Elizabeth S. CHATTERTON, Effie D. Chatterton, and Eleanor C. Forsythe, Appellees.
No. 14448.
United States Court of Appeals District of Columbia Circuit.
Submitted November 26, 1958.
Decided December 4, 1958.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, District Judge.
Mr. Joseph O. Janousek, Washington, D. C., appellant pro se, submitted on the brief for appellant.
Mr. S. Churchill Elmore, Washington, D. C., submitted on the brief for appellees.
Before EDGERTON, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
A judgment creditor appeals from an order of partial satisfaction of a judgment, entered on a motion filed by the judgment debtor pursuant to Rule 60(b) (5), F.R.Civ.P., 28 U.S.C.A. We find no error.


2
Affirmed.